DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 09/14/2022 regarding claims 10-22 in the remarks are fully considered but not persuasive.

(i)	Applicant argues that the previously applied prior art Lee (US PG Pub. No. 2019/0238247) argues that examiner’s assertion that the regions A and B assigned to UE1 and UE2 and also for the transmission for the DMRS cannot be construed as an uplink shared channel as claimed (please see last paragraph of page 7 and lines 1-4 in the arguments and remarks).
(i)	(Response)	According to paragraph [0151] and figure 15 of Lee, UE1 and UE2 are assigned respective resource regions for PTRS. Furthermore, DMRS precoding may be assigned within one of the resource regions (such as resource B) as disclosed in paragraph 150. The resource regions assigned to UE1 and UE2 could be construed as said uplink shared channel especially since a UE supports transmission of said PTRS in uplink (please see paragraph [0098]). Therefore, for the resource regions assigned to UE1 and UE2 (i.e. region A and region B), the respective UEs are capable of transmitting said PTRS in the uplink direction and thus a shared uplink channel.

(ii)	Applicant also argues that there is no mention of “controlling” application of precoding based on whether or not a frequency band is a band in which uplink shared channel is transmitted. In other words, Lee is entirely silent regarding any such situation where precoding is applied to PTRS in a PUSCH and not applied to PTRS transmitted in a band other than a band used for PUSCH. Therefore, Lee does not disclose the limitation(s): “wherein the processor control to apply precoding to the phase tracking reference signal in a frequency band in which the uplink shared channel is transmitted, and not to apply precoding to a phase tracking reference signal in a frequency band other than the frequency band in which the uplink shared channel is transmitted” (please see page 8 under argument and remarks).
(ii)	(Response)	In addressing the above limitation(s) examiner relied on figures 15-17, paragraphs [0151], [0155], [0156] and [0206]. For convenience, examiner has provided cited paragraphs [0151] and [0206] as shown below:
[0151] For example, UE 1 and UE 2 may be allocated region A and region B, respectively. In this case, PTRS precoding defined for regions A and B may be the same as DMRS precoding defined for regions A and B, respectively. If UE 1 is configured with PTRS resource 1, UE 1 can recognize that PTRSs are present in region B and thus perform CPE estimation more accurately using the PTRSs. That is, even when UE 1 is allocated region A, UE 1 can know the PTRSs existing in region B and perform the CPE estimation using the PTRSs in region B.
[0206] As described above, DMRS precoding, independent precoding, or non-precoding can be used as PTRS precoding. This configuration can be equally applied to a shared PTRS. That is, shared-PTRS precoding may be defined to be equivalent to DMRS precoding. Alternatively, the shared PTRS may use d precoding. Further, no precoding may be applied to the shared PTRS. The methods described above with reference to FIGS. 15 to 17 can be equally applied to the shared PTRS.
	As disclosed in paragraph [0151], a UE may be assigned resource region where PTRS precoding is applied. For example, UE1 may be allocated resource region A for PTRS precoding. Likewise, paragraph [0206] (as highlighted above) disclose that “no precoding” may be equally applied to said shared PTRS. Figure 15-17 shows said shared PTRS region where DMRS transmission may also occur and thus from paragraph [0206], it is evident that PTRS precoding may be applied in a portion of the shared PTRS region while PTRS may precoding may NOT be applied to other sections of the shared PTRS region. Therefore, dividing the shared resource region to the respective UEs and whether or not to apply PTRS precoding in respective resource regions is in essence controlling the application of precoding in the respective bands. Thus, examiner maintains that the cited portion(s) of Lee still addresses the above limitation(s). Please refer to section (i) (response) explaining why said shared PTRS region (as shown in figures 15-17) could be construed as said shared uplink channel.

(iii)	Applicant also argues that Kwon (US PG Pub. No. 2011/0268087) as applied to dependent claims 11, 14, 17 and 19 as well as Zhang (US PG Pub. No. 2013/0016705) as applied to dependent claims 12, 18, 20 and 21 fail to clearly teach the limitation(s) of “wherein the processor control to apply precoding to the phase tracking reference signal in a frequency band in which the uplink shared channel is transmitted, and not to apply precoding to a phase tracking reference signal in a frequency band other than the frequency band in which the uplink shared channel is transmitted” especially since the references applied to the respective independent claims fail to address the limitation(s) (please see pages 9-12 under arguments and remarks).
(iii)	(response) Examiner agrees that neither Kwon nor Zhang address the above limitation(s) but maintains that Lee addresses the above-argued limitation(s) (please see section(s) (i)(response) and (ii) (response) as explained above).




Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10, 13, 15, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly (US PG Pub. No. 2018/0124710) in view of NPL (Titled: Coexistence of CP OFDM and CP DFT-s-OFDM for NR UL, dated October 2016) and further in view of Lee (US PG Pub. No. 2019/0238247).
Note: Regarding the prior art Lee, examiner is relying on the contents of the provisional application 62/419,473 filed on 11/09/2016 which fully supports the citations in the rejection(s) below.
As per claim 10:
Ly teaches a terminal (see Figure 2, UE 120) comprising:
a transmitter (see figure 2 shows UE may be equipped with R antennas 252 for receiving and transmitting signals to and from the base station (BS) 110) that transmits measurement reference signals (see paragraphs [0094], [0105], the sounding reference signal channel could be sent in the uplink by applying power control loop) …;
and a processor (see figure 2, transmit processor 264) that controls transmission of an uplink shared channel (see paragraph [0059], discloses the ability of the transmit processor 264 to generate reference symbols for one or more reference signals) ….
Ly does not clearly teach transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
NPL teaches transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as disclosed in NPL) into Ly as a way of providing robustness to high speed scenarios (please see page 3/4 of NPL). Therefore combining the RS CP OFDM and DFT-s-OFDM symbol for data channel in the same time-frequency grid results in low cost of PA, high transmit power efficiency and long battery life (please see page 1/4 of NPL).
The combination of Ly and NPL fail to clearly teach wherein the processor controls to apply precoding to the phase tracking reference signal in a frequency band in which the uplink shared channel is transmitted, and not to apply precoding to a phase tracking reference signal in a frequency band other than the frequency band in which the uplink channel is transmitted.
Lee teaches wherein the processor controls (see Figure 32, user equipment 100 comprise of processor 120) to apply precoding to the phase tracking reference signal in a frequency band in which the uplink shared channel is transmitted (see Figures 15-17, paragraph [0151], discloses the UE1 and UE2 may be assigned region A and region B. Paragraphs [0155], [0206] discloses different PTRS precoding can be defined for regions A and B. The regions A and B corresponds to the same transmission region for DMRS. Note transmission of both DMRS and PTRS occurs within the same PTRS resource 1, (please see figures 15-17) and thus a shared uplink resource/channel), and not to apply precoding to a phase tracking reference signal in a frequency band other than the frequency band in which the uplink channel is transmitted (see Figures 15-17, paragraphs [0155], [0156], [0206], in contrast, non-precoding can be used as PTRS precoding in resource regions A and B corresponding to the transmission of the DMRS. Note: As explained earlier, transmission of both DMRS and PTRS occurs within the same PTRS resource 1, (please see figures 15-17) and thus a shared uplink resource/channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the precoding/non-precoding of PTRS (as disclosed in Lee) into both Ly and NPL as a way of obtaining spatial diversity during CPE estimation (please see paragraph [0155] of Lee). Therefore, designing PTRS this way enables accurate decoding of received signals (please see paragraph [0004] of Lee).
As per claim 13:
Ly in view of NPL and further in view of Lee teaches the terminal according to claim 10, wherein the measurement reference signals are sounding reference signals (SRSs) (Ly, see paragraphs [0094], [0105], discloses the SRS could be transmitted in the UL).
As per claim 15:
Ly teaches a radio communication method for a terminal (see paragraph [0006], teaches a method for a wireless communications device may include determining whether to use a CP-OFDM based waveform or a DFT-s-OFDM based waveform for an uplink transmission), comprising:
transmitting measurement reference signals (see paragraphs [0094], [0105], the sounding reference signal channel could be sent in the uplink by applying power control loop) …;
and controlling transmission of an uplink shared channel (see paragraph [0098] explicitly states “As such, UE 120 may need to determine whether UE 120 is to send an uplink transmission using a DFT-s-OFDM-based waveform or a CP-OFDM-based waveform) ….
Ly does not clearly teach transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
NPL teaches transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as disclosed in NPL) into Ly as a way of providing robustness to high speed scenarios (please see page 3/4 of NPL). Therefore combining the RS CP OFDM and DFT-s-OFDM symbol for data channel in the same time-frequency grid results in low cost of PA, high transmit power efficiency and long battery life (please see page 1/4 of NPL).
The combination of Ly and NPL fail to clearly teach controlling to apply precoding to the phase tracking reference signal in a frequency band in which the uplink shared channel is transmitted, and not to apply precoding to a phase tracking reference signal in a frequency band other than the frequency band in which the uplink channel is transmitted.
Lee teaches controlling to apply precoding to the phase tracking reference signal in a frequency band in which the uplink shared channel is transmitted (see Figures 15-17, paragraph [0151], discloses the UE1 and UE2 may be assigned region A and region B. Paragraphs [0155], [0206] discloses different PTRS precoding can be defined for regions A and B. The regions A and B corresponds to the same transmission region for DMRS. Note transmission of both DMRS and PTRS occurs within the same PTRS resource 1, (please see figures 15-17) and thus a shared uplink resource/channel), and not to apply precoding to a phase tracking reference signal in a frequency band other than the frequency band in which the uplink channel is transmitted (see Figures 15-17, paragraphs [0155], [0156], [0206], in contrast, non-precoding can be used as PTRS precoding in resource regions A and B corresponding to the transmission of the DMRS. Note: As explained earlier, transmission of both DMRS and PTRS occurs within the same PTRS resource 1, (please see figures 15-17) and thus a shared uplink resource/channel).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the precoding/non-precoding of PTRS (as disclosed in Lee) into both Ly and NPL as a way of obtaining spatial diversity during CPE estimation (please see paragraph [0155] of Lee). Therefore, designing PTRS this way enables accurate decoding of received signals (please see paragraph [0004] of Lee).
As per claim 16:
Ly teaches a base station (see Figure 2, base station (BS) 110) comprising:
a receiver (see Figure 2, BS 110 comprise of T antennas 234 for transmitting and receiving signals to and from the UE 120) that receives measurement reference signals (see paragraphs [0094], [0105], discloses transmitting SRSs in the uplink (UL) by applying power control loop. Note: Uplink (UL) transmission as it is well known in the art involves transmission from the UE to the BS and thus the BS receives said signaling) …;
and a processor (see Figure 2, paragraph [0059], the receive processor 238 receives and processes signals received from the respective UEs) that controls reception of an uplink shared channel (see paragraphs [0100], [0101], the BS 110 may provide instruction(s) to the UE 120 to whether to use DFT-s-OFDM base waveform or a CP-OFDM-based waveform for an uplink transmission)….
Ly does not clearly teach receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
NPL teaches receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as disclosed in NPL) into Ly as a way of providing robustness to high speed scenarios (please see page 3/4 of NPL). Therefore, combining the RS CP OFDM and DFT-s-OFDM symbol for data channel in the same time-frequency grid results in low cost of PA, high transmit power efficiency and long battery life (please see page 1/4 of NPL).
The combination of Ly and NPL fail to clearly teach controlling reception of a phase tracking reference signal,
wherein precoding is applied to the phase tracking reference signal in a frequency band in which uplink shared channel is received, and is not applied a phase tracking reference signal in a frequency band other than the frequency band in which the uplink shared channel is transmitted.
Lee teaches controlling reception of a phase tracking reference signal (paragraph [0009], discloses base station transmit shared-PTRS pattern information on the shared PTRS to a user equipment through downlink signaling),
wherein precoding is applied to the phase tracking reference signal in a frequency band in which uplink shared channel is received (see Figures 15-17, paragraph [0151], discloses the UE1 and UE2 may be assigned region A and region B. Paragraphs [0155], [0206] discloses different PTRS precoding can be defined for regions A and B. The regions A and B corresponds to the same transmission region for DMRS. Note transmission of both DMRS and PTRS occurs within the same PTRS resource 1, (please see figures 15-17) and thus a shared uplink resource/channel), and is not applied a phase tracking reference signal in a frequency band other than the frequency band in which the uplink shared channel is transmitted (see Figures 15-17, paragraphs [0155], [0156], [0206], in contrast, non-precoding can be used as PTRS precoding in resource regions A and B corresponding to the transmission of the DMRS. Note: As explained earlier, transmission of both DMRS and PTRS occurs within the same PTRS resource 1, (please see figures 15-17) and thus a shared uplink resource/channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the precoding/non-precoding of PTRS (as disclosed in Lee) into both Ly and NPL as a way of obtaining spatial diversity during CPE estimation (please see paragraph [0155] of Lee). Therefore, designing PTRS this way enables accurate decoding of received signals (please see paragraph [0004] of Lee).
As per claim 22:
Ly teaches a system comprising a terminal and a base station (see Figure 2, system 200 comprising UE 120 and base station 110), wherein:
a terminal (see Figure 2, UE 120) comprises:
a transmitter (see figure 2 shows UE may be equipped with R antennas 252 for receiving and transmitting signals to and from the base station (BS) 110) that transmits measurement reference signals (see paragraphs [0094], [0105], the sounding reference signal channel could be sent in the uplink by applying power control loop) …;
and a processor of the terminal (see figure 2, UE comprise of transmit processor 264) that controls transmission of an uplink shared channel (see paragraph [0059], discloses the ability of the transmit processor 264 to generate reference symbols for one or more reference signals) ….;
and the base station (see Figure 2, base station (BS) 110) comprises:
a receiver (see Figure 2, BS 110 comprise of T antennas 234 for transmitting and receiving signals to and from the UE 120) that receives measurement reference signals (see paragraphs [0094], [0105], discloses transmitting SRSs in the uplink (UL) by applying power control loop. Note: Uplink (UL) transmission as it is well known in the art involves transmission from the UE to the BS and thus the BS receives said signaling) …;
and a processor of the base station (see Figure 2, paragraph [0059], the base station 110 comprise of receive processor 238. The receive processor 238 receives and processes signals received from the respective UEs) that controls reception of an uplink shared channel (see paragraphs [0100], [0101], the BS 110 may provide instruction(s) to the UE 120 to whether to use DFT-s-OFDM base waveform or a CP-OFDM-based waveform for an uplink transmission)….
Ly does not clearly teach transmit measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM)
and receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM).
NPL teaches measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals)
and receive measurement reference signals … that are allocated discretely at periodic subcarrier intervals across one or more frequency bandwidths, by using Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) (see pages 2/4-3/4 under “3 Methods of RS insertion to DFT-s-OFDM waveform” and specifically “Method 2: Distributed RS Allocation” discloses RS for CP OFDM may be assigned in time-frequency grid in a distributed manner in the uplink (UL). Figure 3-3, shows discretely assigning the RS at specific time-frequency intervals).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of RS in a time-frequency grid in a distributed manner already supporting DFT-s-OFDM symbol for data transmission (as disclosed in NPL) into Ly as a way of providing robustness to high speed scenarios (please see page 3/4 of NPL). Therefore, combining the RS CP OFDM and DFT-s-OFDM symbol for data channel in the same time-frequency grid results in low cost of PA, high transmit power efficiency and long battery life (please see page 1/4 of NPL).
The combination of Ly and NPL fail to clearly teach processor of the terminal controls transmission of a phase tracking reference signal, processor of the base station controls reception of the phase tracking reference signal and wherein the processor of the terminal controls to apply precoding to the phase tracking reference signal in a frequency band in which the uplink shared channel is transmitted, and not to apply precoding to a phase tracking reference signal in a frequency band other than the frequency band in which the uplink channel is transmitted.
Lee teaches processor of the terminal (see Figure 32, user equipment 100 comprise of processor 120) controls transmission of a phase tracking reference signal (see paragraph [0009], the UE is informed of the structure of the PTRS via downlink signaling from the base station), processor of the base station (see Figure 32, base station 200 comprise of processor 220) controls reception of the phase tracking reference signal (paragraph [0009], discloses base station transmit shared-PTRS pattern information on the shared PTRS to a user equipment through downlink signaling) and wherein the processor of the terminal controls to apply precoding to the phase tracking reference signal in a frequency band in which the uplink shared channel is transmitted (see Figures 15-17, paragraph [0151], discloses the UE1 and UE2 may be assigned region A and region B. Paragraphs [0155], [0206] discloses different PTRS precoding can be defined for regions A and B. The regions A and B corresponds to the same transmission region for DMRS. Note transmission of both DMRS and PTRS occurs within the same PTRS resource 1, (please see figures 15-17) and thus a shared uplink resource/channel), and not to apply precoding to a phase tracking reference signal in a frequency band other than the frequency band in which the uplink channel is transmitted (see Figures 15-17, paragraphs [0155], [0156], [0206], in contrast, non-precoding can be used as PTRS precoding in resource regions A and B corresponding to the transmission of the DMRS. Note: As explained earlier, transmission of both DMRS and PTRS occurs within the same PTRS resource 1, (please see figures 15-17) and thus a shared uplink resource/channel).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the precoding/non-precoding of PTRS (as disclosed in Lee) into both Ly and NPL as a way of obtaining spatial diversity during CPE estimation (please see paragraph [0155] of Lee). Therefore, designing PTRS this way enables accurate decoding of received signals (please see paragraph [0004] of Lee).

5.	Claims 11, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of NPL and further in view of Lee and Kwon (US PG Pub. No. 2011/0268087).
As per claim 11:
Ly in view of NPL and further in view of Lee teaches the terminal according to claim 10 with the exception of:
wherein the transmitter transmits the measurement reference signals periodically at a given cycle.
Kwon teaches wherein the transmitter transmits the measurement reference signals periodically at a given cycle (see paragraphs [0075], [0202], [0203], the UE upon receipt of SRS configuration information from the eNB, periodically transmits the SRS for each cell or for each radio frame or transmission cycle).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate SRS configuration information (as disclosed in Kwon) into Ly, NPL and Lee as a way of indicating which resources are for periodic or aperiodic SRS transmission (please see paragraph [0103] of Kwon). Therefore, implementing the SRS configuration information helps in estimating the downlink channel state (please see paragraphs [0007]-[0010] of Kwon).
As per claim 14:
Ly in view of NPL and further in view of Lee teaches the terminal according to claim 10 with the exception of:
wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
Kwon teaches wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (paragraph [0075], the SRS may be transmitted in the last symbol of each subframe but not limited).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate SRS configuration information (as disclosed in Kwon) into Ly, NPL and Lee as a way of indicating which resources are for periodic or aperiodic SRS transmission (please see paragraph [0103] of Kwon). Therefore, implementing the SRS configuration information helps in estimating the downlink channel state (please see paragraphs [0007]-[0010] of Kwon).
As per claim 17:
Ly in view of NPL and further in view of Lee and Kwon teaches the terminal according to claim 11, wherein the measurement reference signals are sounding reference signals (SRSs) (Ly, see paragraphs [0094], [0105], discloses the SRS could be transmitted in the UL).
As per claim 19:
Ly in view of NPL and further in view of Lee and Kwon teaches the terminal according to claim 11.
The combination of Ly, NPL and Lee fail to clearly teach wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
Kwon teaches wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (paragraph [0075], the SRS may be transmitted in the last symbol of each subframe but not limited).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate SRS configuration information (as disclosed in Kwon) into Ly, NPL and Lee as a way of indicating which resources are for periodic or aperiodic SRS transmission (please see paragraph [0103] of Kwon). Therefore, implementing the SRS configuration information helps in estimating the downlink channel state (please see paragraphs [0007]-[0010] of Kwon).

6.	Claims 12, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of NPL and further in view of Lee and Zhang (US PG Pub. No. 2013/0016705).
As per claim 12:
Ly in view of NPL and further in view of Lee teaches the terminal according to claim 10 with the exception of:
wherein when transmission of the measurement reference signals is triggered by downlink control information (DCI), the transmitter transmits the measurement reference signals aperiodically.
	Zhang teaches wherein when transmission of the measurement reference signals is triggered by downlink control information (DCI), the transmitter transmits the measurement reference signals aperiodically (see paragraph [0039], aperiodic SRS (A-SRS) may be triggered based on received DCI).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Ly, NPL and Lee. The motivation for doing so would be to increase system efficiency (please see paragraph [0023] of Zhang).
As per claim 18:
Ly in view of NPL and further in view of Lee and Zhang teaches the terminal according to claim 12, wherein the measurement reference signals are sounding reference signals (SRSs) (Ly, see paragraphs [0094], [0105], discloses the SRS could be transmitted in the UL).
As per claim 20:
Ly in view of NPL and further in view of Lee and Zhang teaches the terminal according to claim 12.
The combination of Ly, NPL and Lee fail to teach wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
Zhang teaches wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (see paragraph [0036], discloses SRS may be transmitted in one or two uplink symbols in the UpPTS portion 236 of the subframe).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Ly, NPL and Lee. The motivation for doing so would be to increase system efficiency (please see paragraph [0023] of Zhang).

As per claim 21:
Ly in view of NPL and further in view of Lee teaches the terminal according to claim 13 with the exception of:
wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols.
Zhang teaches wherein the measurement reference signals are mapped to one symbol or to two or more consecutive symbols (see paragraph [0036], discloses SRS may be transmitted in one or two uplink symbols in the UpPTS portion 236 of the subframe).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Ly, NPL and Lee. The motivation for doing so would be to increase system efficiency (please see paragraph [0023] of Zhang).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474